      Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 1 of 9. PageID #: 419711


                                        UNITED STATES DISTRICT COURT
                                         NORTHERN DISTRICT OF OHIO
                                             EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION,                                                       MDL NO. 2804
 OPIATE LITIGATION
                                                                                     Case No. 17-MD-2804

                                                                                     Judge Dan Aaron Polster
 THIS DOCUMENT RELATES TO:


 Rees v. McKesson Corporation, et al.      Ellis v. Purdue Pharma, L.P., et al.      Simonson v. Purdue Pharma, L.P., et al.
 MDL Case #1:18-OP-45252                   MDL Case No. #1:19-op-45464               MDL Case No. #1:19-op-45479

 Wood v. Purdue Pharma L.P., et al.        DeMaro v. Purdue Pharma, L.P., et al.     Delancey v. Purdue Pharma, L.P., et al.
 MDL Case #1:18-OP-45264                   MDL Case No. #1:19-op-45465               MDL Case No. #1:19-op-45480

 Salmons v. Purdue Pharma L.P., et al.     Cruz v. Purdue Pharma, L.P., et al.       Stewart v. Purdue Pharma, L.P., et al.
 MDL Case #1:18-OP-45268;                  MDL Case No. #1:19-op-45466               MDL Case No. #1:19-op-45481

 Ambrosio v. Purdue Pharma L.P., et al.    Paul v. Purdue Pharma, L.P., et al.       Shewmake v. Purdue Pharma, L.P., et al.
 MDL Case #1:18-OP-45375                   MDL Case No. #1:19-op-45467               MDL Case No. #1:19-op-45482

 Flanagan v. Purdue Pharma L.P., et al.    Lechuga v. Purdue Pharma, L.P., et al.    Weatherwax v. Purdue Pharma, LP., et al.
 MDL Case #1:18-OP-45405                   MDL Case No. #1:19-op-45468               MDL Case No. #1:19-op-45483

 Whitley v. Purdue Pharma LP., et al.      Brumbarger v. Purdue Pharma, LP., et al. Martinez v. Purdue Pharma, L.P., et al.
 MDL Case #1:18-OP-45598                   MDL Case No. #1:19-op-45469              MDL Case No. #1:19-op-45484

 Roach v. McKesson Corporation, et al.     Means v. Purdue Pharma, L.P., et al.      Warren v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:18-OP-45662               MDL Case No. #1:19-op-45470               MDL Case No. #1:19-op-45486

 Hunt v. Purdue Pharma L.P., et al.        Peterson v. Purdue Pharma, L.P., et al.   Carlson v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:18-OP-45681               MDL Case No. #1:19-op-45472               MDL Case No. #1:19-op-45487

 Hanlon v. Purdue Pharma L.P., et al.      Hampel v. Purdue Pharma, L.P., et al.     Flach v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:19-op-45052               MDL Case No. #1:19-op-45473               MDL Case No. #1:19-op-45488

 Doyle v. Purdue Pharma L.P., et al.       Whittaker v. Purdue Pharma, L.P., et al. Ivie v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:18-op-46327               MDL Case No. #1:19-op-45475              MDL Case No. #1:19-op-45489

 Moore v. Purdue Pharma L.P., et al.       Tuttle v. Purdue Pharma, L.P., et al.     Cherry v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:18-op-46305               MDL Case No. #1:19-op-45476               MDL Case No. #1:19-op-45490

 Artz v. Purdue Pharma, L.P., et al.       Hamawi v. Purdue Pharma, L.P., et al.     Ortiz v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:19-op-45459               MDL Case No. #1:19-op-45477               MDL Case No. #1:19-op-45492

 Rodriquez v. Purdue Pharma, L.P., et al. Gauthier v. Purdue Pharma, L.P., et al.    Meinecke v. Purdue Pharma, L.P., et al.
 MDL Case No. #1:19-op-45463              MDL Case No. #1:19-op-45478                MDL Case No. #1:19-op-45493


DC: 7154994-5


                                                               1
      Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 2 of 9. PageID #: 419712



    Brant v. Purdue Pharma, L.P., et al.
    MDL Case No. #1:19-op-45494

    Williams, v. Purdue Pharma, L.P., et al.
    MDL Case No. #1:19-op-45485


                   SECOND AMENDED JOINT PROPOSED SCHEDULING ORDER

             Pursuant to the Court’s orders of September 17, 2019 and October 1, 2019, the Plaintiffs

    in the above-captioned cases (“NAS Plaintiffs”) and Defendants identified below 1 respectfully

    submit the below proposals with respect to the motion on NAS class certification. The parties

    have reached agreement on the first portion of the scheduling order and related case management

    provisions. The parties have not reached agreement on the second portion and accordingly

    present alternative proposals for deadlines following January 7, 2020.


    Agreed-Upon Scheduling Order Provisions:

         1. NAS Plaintiffs shall file their amended complaints in four of the cases to which this Order
            is applicable no later than October 8, 2019. 2 These complaints will be subject to no further
            amendment and will be the subject of the representative motions for class certification to
            be heard by the Court.

         2. NAS Plaintiffs shall further disclose on October 14, 2019 the identities and area of
            expertise for any experts whom they intend to offer in support of class certification.

         3. NAS Plaintiffs and Defendants dispute the propriety of additional written discovery of
            Defendants. Written discovery shall be served on defendants, if any, by October 15, 2019.
            If the parties cannot agree as to whether the served discovery is appropriate by October
            25, 2019, NAS Plaintiffs shall file a motion to compel.

         4. NAS Plaintiffs shall produce to defendants on October 21, 2019, signed fact sheets for all
            plaintiffs identified in the four amended complaints based on information in plaintiffs’
            possession. In order for a fact sheet to be complete it must be accompanied by all requested
            documentation in Plaintiffs’ possession. The fact sheet to be completed by Plaintiffs is

1
  Certain defendants that may be named in the above-captioned cases or soon to be filed
amended pleadings are not subject to personal jurisdiction in some or all of these cases, in
which responsive pleadings are not yet due pursuant to the Court’s orders. Defendants submit
this filing as instructed by the Court but subject to, and without waiver of, all defenses,
including lack of personal jurisdiction, no service of process, or ineffective service of process,
in each case.
2
  This deadline is currently the subject of a motion for extension by the NAS Plaintiffs
and will be operative if the motion is granted.

                                                      2
 Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 3 of 9. PageID #: 419713



       attached hereto as Exhibit A. If NAS Plaintiffs are not in possession of particular requested
       information or documents on October 21, they shall state whether they expect to receive
       such items in the future and when.

   5. NAS Plaintiffs’ expert reports shall be disclosed on or before December 1, 2019.

   6. NAS Plaintiffs shall file their consolidated motion for class certification on January 7,
      2020.



NAS Plaintiffs’ Proposed Scheduling Order Provisions

   1. The consolidated motion for class certification may be amended by leave of court for good
      cause shown.

   2. Plaintiffs shall make their experts available for deposition before January 15, 2020.

   3. Defendants’ expert reports shall be disclosed on or before February 1, 2020.

   4. Defendants shall make their experts available for deposition before March 13, 2020.

   5. Defendants’ opposition to class certification shall be due on March 16, 2020.

   6. Plaintiffs’ reply shall be due on April 16, 2020.



Defendants’ Proposed Scheduling Order Provisions

   1. Plaintiffs shall make their experts available for deposition before January 31, 2020.

   2. Defendants’ expert reports shall be disclosed on or before February 21, 2020.

   3. Defendants shall make their experts available for deposition before March 24, 2020.

   4. Defendants’ opposition to class certification shall be due on April 1, 2020.

   5. Plaintiffs’ reply shall be due on April 30, 2020.




                                                3
 Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 4 of 9. PageID #: 419714



Agreed-Upon Case Management Provisions:

   1. NAS Plaintiffs shall respond to defendants’ discovery requests, and produce responsive,
      non-privileged documents, within 14 days of service of any requests.

   2. Each party shall produce, at the same time it serves the disclosures and other materials
      required under Fed. R. Civ. P. 26(a)(2) for each of its experts, the “facts or data considered
      by the witness in forming” the expert’s opinions. Documents relied upon that were
      produced in discovery in this case by any party may be identified by Bates numbers and
      need not be produced; and materials that are publicly and easily available without cost (e.g.,
      over the Internet) need not be produced. All other data and documents must be produced.
      Nothing in this paragraph expands in any way the disclosure requirements of FRCP 26(a)-
      (b).

   3. Each party must provide the materials required to be produced, including work papers,
      spreadsheets, data sets, and exhibits, in a usable format to allow evaluation of any analyses
      performed. To the extent that expert’s work product is designated confidential, it shall be
      subject to the Protective Order (CMO No. 2).All documents produced must bear a Bates
      Stamp to allow for identification. The parties shall cooperate in exchanging programs or
      other materials necessary to allow full review and evaluation of the disclosed expert
      analyses. Nothing in this paragraph expands in any way the disclosure requirements of
      FRCP 26(a)-(b).




                                                4
 Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 5 of 9. PageID #: 419715



Dated: October 7, 2019

Respectfully submitted,

 /s/ Scott R. Bickford                  /s/ Donald Creadore
 MARTZELL, BICKFORD & CENTOLA           THE CREADORE LAW FIRM, P.C.
 Scott R. Bickford (La. 1165)           Donald Creadore (NY Reg. No. 2090702)
 Spencer R. Doody (La. 27795)           450 Seventh Avenue – 1408
 338 Lafayette Street                   New York, NY 10123
 New Orleans, Louisiana 70130           Telephone: 212-355-
 Telephone: 504-581-9065                7200
 Email: srb@mbfirm.com;                 Facsimile: 212-583-0412
 srd@mbfirm.com                         Email: Donald@creadorelawfirm.com

 Counsel for NAS Plaintiffs             Counsel for NAS Plaintiffs

 /s/ Celeste Brustowicz                 /s/ Kevin W. Thompson
 COOPER LAW FIRM, LLC                   THOMPSON BARNEY LAW FIRM
 Celeste Brustowicz (pro hac vice)      Kevin W. Thompson (pro hac vice)
 Barry J. Cooper, Jr. (pro hac vice)    David R. Barney, Jr. (pro hac vice)
 Stephen H. Wussow (pro hac vice)       2030 Kanawha Boulevard
 Victor Cobb (pro hac vice)             East Charleston, WV 25311
 1525 Religious Street                  Telephone: 304-343-4401
 New Orleans, LA 70130                  Facsimile: 304-343-4405
 Telephone: 504-399-0009                Email: kwthompsonwv@gmail.com
 Email: cbrustowicz@sch-llc.com
                                        Counsel for NAS Plaintiffs
 Counsel for NAS Plaintiffs

 /s/ Kent Harrison Robbins              /s/ Emily S. Ullman
 THE LAW OFFICES OF KENT                Geoffrey E. Hobart
 HARRISON ROBBINS, P.A.                 Emily S. Ullman
 Kent Harrison Robbins (pro hac vice)   COVINGTON & BURLING LLP
 242 Northeast 27th Street              One CityCenter
 Miami, Florida 33137                   850 Tenth Street NW
 Telephone: (305) 532-0500              Washington, DC 20001
 Facsimile: (305) 531-0150              Tel: (202) 662-5281
 Email: khr@khrlawoffices.com           ghobart@cov.com
                                        eullman@cov.com
 Counsel for NAS Plaintiffs
                                        Counsel for McKesson Corporation




                                         5
Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 6 of 9. PageID #: 419716



/s/ Andrew J. O’Connor                     /s/ Donna M. Welch_________
Brien T. O’Connor                          Donna M. Welch, P.C.
Andrew J. O’Connor                         KIRKLAND & ELLIS LLP
ROPES & GRAY LLP                           300 North LaSalle
Prudential Tower, 800 Boylston Street      Chicago, IL 60654
Boston, MA 02199-3600                      Tel: (312) 862-2000
Telephone: (617) 235-4650                  donna.welch@kirkland.com
Brien.O’Connor@ropesgray.com
Andrew.O’Connor@ropesgray.com              Attorney for Defendants Allergan plc (appearing
                                           specially), Allergan Finance, LLC (f/k/a/ Actavis,
Counsel for Mallinckrodt LLC, SpecGx       Inc. f/k/a Watson Pharmaceuticals, Inc.),
LLC, and specially appearing for           Allergan Sales, LLC, and Allergan USA, Inc.
Mallinckrodt plc


/s/ Terry M. Henry                         /s/ Angela R. Vicari
Terry M. Henry                             Angela R. Vicari
Melanie S. Carter                          Andrew K. Solow
Justina L. Byers                           Arnold & Porter Kaye Scholer LLP
BLANK ROME LLP                             250 West 55th Street
130 N. 18th Street                         New York, NY 10019
One Logan Square                           212-836-8000
Philadelphia, PA 19103                     Angela.Vicari@arnoldporter.com
Tel: (215) 569-5644                        Andrew.Solow@arnoldporter.com
Fax: (215) 832-5644
THenry@blankrome.com                      Jonathan Stern
                                          Arnold & Porter Kaye Scholer LLP
Counsel for Defendants Teva               601 Massachusetts Avenue, NW
Pharmaceutical Industries Ltd.; Teva      Washington, DC 20001
Pharmaceuticals USA, Inc.; Cephalon Inc.; 202-942-5000
Watson Laboratories, Inc.; Actavis LLC;   Jonathan.Stern@arnoldporter.com
and Actavis Pharma, Inc. f/k/a Watson
Pharma, Inc.                              Sean Morris
                                          Arnold & Porter Kaye Scholer LLP
                                          777 South Figueroa Street, 44th Floor
                                          Los Angeles, CA 90017
                                          Sean.Morris@arnoldporter.com

                                           Attorneys for Defendants Endo Pharmaceuticals
                                           Inc. and Endo Health Solutions Inc.




                                            6
    Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 7 of 9. PageID #: 419717



    /s/ Mark S. Cheffo                          /s/ James W. Matthews
    Mark S. Cheffo                              James W. Matthews
    DECHERT LLP                                 Katy E. Koski
    Three Bryant Park                           Ana Francisco
    1095 Avenue of the Americas                 Kristina Matic
    New York, NY 10036                          FOLEY & LARDNER LLP
    Tel: (212) 698-3500                         111 Huntington Avenue
    Mark.Cheffo@dechert.com                     Boston, MA 02199
                                                Tel: 617.342.4000
    Counsel for Defendants Purdue Pharma        Fax: 617.342.4001
    L.P., Purdue Pharma Inc., and The Purdue    Email: jmatthews@foley.com
    Frederick Company 3                         kkoski@foley.com
                                                afrancisco@foley.com
                                                kmatic@foley.com

                                                Counsel for Defendant Anda, Inc.

    /s/ Enu Mainigi                             /s/ Kaspar Stoffelmayr
    Enu Mainigi                                 Kaspar Stoffelmayr
    WILLIAMS & CONNOLLY LLP                     BARTLIT BECK LLP
    725 Twelfth Street, N.W.                    54 West Hubbard Street
    Washington, DC 20005                        Chicago, IL 60654
    Telephone: (202) 434-5000                   Tel. (312) 494-4400
    Fax: (202) 434-5029                         kaspar.stoffelmayr@bartlitbeck.com
    emainigi@wc.com
                                                Counsel for the Walgreens Defendants
    Counsel for Defendant Cardinal Health,
    Inc.




3
  On September 15, 2019, Purdue Pharma L.P. and its affiliated debtors filed voluntary petitions
for relief under chapter 11 of United States Bankruptcy Code in the United States Bankruptcy
Court for the Southern District of New York. Purdue Pharma L.P.’s case is docketed as In re
Purdue Pharma L.P., No. 19-23649. Also on September 18, 2019, Purdue Pharma L.P. and its
affiliated debtors filed a motion for preliminary injunction seeking an order staying certain active
cases to the extent not already stayed by the automatic stay. To otherwise preserve and without
waiving any rights, and out of an abundance of caution, Purdue joins in this proposed scheduling
order.



                                                 7
Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 8 of 9. PageID #: 419718



 /s/ Tina M. Tabacchi               /s/ Kelly A. Moore
Tina M. Tabacchi                    Kelly A. Moore
Tara A. Fumerton                    MORGAN, LEWIS & BOCKIUS LLP
JONES DAY                           101 Park Avenue
77 West Wacker                      New York, NY 10178
Chicago, IL 60601                   Tel: (212) 309-6612
Tel.: (312) 782-3939                Fax: (212) 309-6001
Fax: (312) 782-8585                 kelly.moore@morganlewis.com
tmtabacchi@jonesday.com
tfumerton@jonesday.com              Elisa P. McEnroe
                                    MORGAN, LEWIS & BOCKIUS LLP
Counsel for Walmart Inc.            1701 Market Street
                                    Philadelphia, PA 19103
                                    Tel: (215) 963-5917
                                    Fax: (215) 963-5001
                                    elisa.mcenroe@morganlewis.com

                                    Attorneys for Defendants Rite Aid of Maryland,
                                    Inc. and Rite Aid Corp.




                                     8
  Case: 1:17-md-02804-DAP Doc #: 2726 Filed: 10/07/19 9 of 9. PageID #: 419719



                                 CERTIFICATE OF SERVICE

       A copy of the foregoing was filed via the Court’s electronic filing system on

October 7, 2019. Notice of this filing will be sent by e-mail through the Court’s

electronic case-filing system to all counsel of record.

                                                          /s/Emily S. Ullman
                                                          EMILY S. ULLMAN




                                                  9
